Citation Nr: 0216438	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  02-01 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from January 1968 to August 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 


FINDINGS OF FACT

1.  By an unappealed rating action in March 1996, the RO 
denied the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder.

2.  Evidence received since the RO's decision in March 1996 
is cumulative or duplicative of that on file at the time of 
the March 1996 decision or is not so significant, by itself 
or in connection with evidence previously assembled, that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for post-
traumatic stress disorder.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  This new law also contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist and does not require an automatic remand of a 
claim that was previously adjudicated by the Board or the RO 
and had become final.  This is true because, as it pertains 
to the duty to assist provisions, the new law specifically 
provides that "[n]othing in this section shall be construed 
to required the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured . . . ." 38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The May 2001 rating action, October 2001 statement of the 
case, and VA letters, to include dated in November 1995, 
informed the veteran of the information and evidence needed 
to support the claim, the applicable law, and the development 
responsibilities and activities of the VA and the veteran.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hence, the 
VA's notification requirements have been met, and the VA has 
no outstanding duty to inform.

The Board notes that veteran has submitted additional VA and 
private medical records.  The veteran has also testified at a 
personal hearing before a hearing officer in April 2001.  The 
veteran has not identified any outstanding available evidence 
necessary to substantiate his claim.  While the veteran 
testified that he was receiving Social Security Disability 
benefits, the veteran indicated that he had not been awarded 
these benefits due to post-traumatic stress disorder.  The 
veteran further indicated that he wished VA to adjudicate his 
post-traumatic stress disorder claim without obtaining the 
Social Security records.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  In 
the circumstances of this case, a remand to have the RO apply 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the matters before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (Supp. 2002).  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2002).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The veteran was denied service connection for post-traumatic 
stress disorder in a May 1995 Board decision.  The veteran 
reopened his claim for post-traumatic stress disorder and was 
again denied service connection for post-traumatic stress 
disorder by rating action in March 1996.  The veteran did not 
appeal the March 1996 decision.  Accordingly, that 
determination is final.  38 U.S.C.A. § 7105.  In December 
2000, the veteran requested that his claim for service 
connection for post-traumatic stress disorder be reopened.

The Board notes that, by a rating decision in May 2001, the 
RO found that new and material evidence had been received to 
reopen the claim for service connection for post-traumatic 
stress disorder, and adjudicated the issue of entitlement to 
service connection for post-traumatic stress disorder, on a 
de novo basis.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is under a 
legal duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's action.  
See Jackson v. Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).  
Accordingly, the Board will adjudicate whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder.  

Evidence on file at the time of the RO's March 1996 decision 
consisted of the veteran's service medical records, VA 
medical records, VA examination reports, private medical 
records, lay statements, a transcript of a May 1987 hearing 
before a hearing officer at the RO, a February 1990 
independent medical expert opinion, an April 1991 opinion of 
the Chief Medical Director of VA, Operations Reports-Lessons 
Learned (OR-LL's) from the veteran's period of Vietnam 
service, and a July 1993 letter from the Environmental 
Support Group (ESG).

The medical evidence of record at the time of the RO's March 
1996 decision is conflicting as to whether the veteran had 
post-traumatic stress disorder.  Both VA and private medical 
records indicate that the veteran experienced post-traumatic 
stress disorder.  Other VA medical records indicate that the 
veteran experienced various psychiatric disabilities, but 
that he did not have post-traumatic stress disorder.

The July 1993 letter from the ESG indicates that while OR-
LL's documented mortar and rocket attacks, convoy incidents 
and JP-4 losses, the ESG was unable to document that the 
veteran's reports of specific combat incidents and casualties 
without more detailed information.  The ESG further noted 
that it was unable to document the veteran's claimed 
stressors of hearing soldiers screaming, that his Commanding 
Officer was a casualty, or that the veteran stepped his foot 
through an enemy soldier's stomach.

In the May 1995 decision, the Board noted that while the ESG 
could verify that there was an attack on Qui Nhon on March 
10, 1970, rocket and mortar attacks, and convoy incidents, 
the service records indicated that the veteran was in Cha 
Rang at that time, not Qui Nhon.  The Board found that the 
evidence indicated that the veteran did not engage in combat 
with the enemy and therefore the veteran's lay testimony was 
insufficient to verify his claimed stressors.  The Board 
further noted that while various examiners had diagnosed 
post-traumatic stress disorder, they had relied on 
uncorroborated histories provided by the veteran in arriving 
at their conclusions, and that there was no credible evidence 
that the veteran experienced stressors during his service in 
Vietnam sufficient to cause post-traumatic stress disorder.

Received prior to the final March 1996 RO decision were 
medical records from the Caylor-Nickel Medical Center dated 
in 1995 which indicated that the veteran had post-traumatic 
stress disorder.  Also considered in the March 1996 RO 
decision was a December 1995 VA psychiatric examination 
indicating that the veteran did not have post-traumatic 
stress disorder.  The March 1996 RO decision also denied the 
veteran's claim for service connection for post-traumatic 
stress disorder on the basis that the veteran did not have a 
verifiable stressor.

Evidence added to the record since the RO's March 1996 
decision consists of private medical records from the Caylor-
Nickel Medical Center, a transcript of an April 2001 hearing 
before a hearing officer, a statement from a private 
physician, J.D.C., and VA outpatient records dated from 
October 2000 to March 2001.

The Caylor-Nickel medical records, dated from September 1995 
to April 1996, do contain diagnoses of post-traumatic stress 
disorder.

The September 2000 statement from the private physician, 
J.D.C., makes no comment about post-traumatic stress 
disorder.

At the April 2001 hearing the veteran testified that his camp 
had been mortared and a tank of JP4 fuel had been damaged, 
and that after the attack his Company Commander was missing.  
The veteran also stated that he had taken cover from sniper 
fire, and then realized that he had put his foot through the 
stomach of a dead Vietnamese.

Although many of the items submitted since the March 1996 RO 
decision are new, in that they were not previously of record, 
they are not material to the veteran's claim for service 
connection for post-traumatic stress disorder.  They do not 
address what was missing at the time of the March 1996 RO 
decision, even when considered with the record as a whole.  
What was missing at the time of the March 1996 RO decision 
was a verified inservice stressor.  The evidence received 
since the March 1996 RO decision does not provide such 
evidence.  The newly submitted evidence does not verify that 
the veteran served in combat and does not verify that the 
veteran experienced a stressor during his service.  The 
evidence received prior to the March 1996 RO decision also 
included medical diagnoses of post-traumatic stress disorder, 
and also included assertions by the veteran that he his camp 
had been mortared, assertions that a JP4 tank had been 
destroyed, assertions that his Company Commander had been 
missing, and assertions that he had put his foot through the 
stomach of a dead Vietnamese.  Consequently, this evidence is 
cumulative in nature.  Since the newly submitted evidence 
does not verify that the veteran served in combat, since it 
does not provide verification of any of his claimed in 
service stressors, and since it provides no new details about 
his claimed inservice stressors which might allow for 
verification, the Board finds that the newly submitted 
medical evidence is merely cumulative and is not material to 
the veteran's claims.  

In light of the above, the Board concludes that the newly 
submitted evidence is not material so as to warrant reopening 
the previously denied claim for service connection for post-
traumatic stress disorder.



ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for post-
traumatic stress disorder loss is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

